Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Sollner (‘460) when taken in view of the Duren et al (‘357), the Japanese patent to Hideki (JP05240957) or the PG-Publication to Brown et al (‘689).
Sollner discloses a marine seismic survey system (Fig. 12) that includes a low frequency dipole source (100).  The dipole source includes a marine seismic vibrator (100) including two or more sound radiating surfaces (102, 104) and a rod (stack support structures 1112, see paragraph 0037) to secure the dipole sources together.
The difference between claim 1 and Sollner’s system is the instant claim specifies that the dipole source includes “a second marine seismic vibrator including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system operable to control the dipole source such that the first marine 
Duren et al (see Figs. 4, 6, 7B, 8B, col. 6, line 23 – vol. 7, line 34), Hideki (see Fig. 3) and Brown et al (see Fig. 1 and paragraph 0066) each teaches low frequency seismic source embodiments where two vibrators, fixed relative to each other vertically, vibrate substantially 180 degrees out of phase with each other (opposite polarity) so as to provide enhanced low frequency waves.
Therefore, in view of any one of Duren et al, Hideki or Brown et al, it would have been obvious to one of ordinary skill in the art to modify Sollner’s dipole source from a single vibrator to two vibrators, fixed relative to each other vertically, that each vibrate substantially 180 degrees out of phase with each other (opposite polarity) so as to provide enhanced low frequency waves.  Claim 1 is so obvious.
Per claim 3, see Sollner (paragraph 0016).
Per claims 4 and 8, see Hideki (Fig. 3).
Per claim 5, the claimed 1 percent of 180 degrees out of phase is an obvious design feature of the Duren et al, Hideki and Brown et al references.
Per claims 6 and 7, the claimed frequency range claimed are matters of design choice and obvious over any of the low frequency seismic dipole sources cited above.
Per claim 9, see Sollner.

4.	Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese patent to Hideki (JP05240957) in view of the PG-Publication to Sollner (‘460).
s 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Brown et al (‘689) in view of the PG-Publication to Sollner (‘460).
Hideki discloses a marine seismic survey system that includes a dipole source (see Fig. 3).  The dipole source (13) includes a first marine seismic vibrator including two or more sound radiating surfaces (16a, 16b), and a second marine seismic vibrator including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system (6, 17) operable to control the dipole source such that the first marine seismic vibrator is operating substantially 180 degrees out of phase (opposite polarity) with the second marine seismic vibrator.
Brown et al discloses a marine seismic survey system that includes a dipole source (see Fig. 1A).  The dipole source includes a first marine seismic vibrator (1A) including two or more sound radiating surfaces (omnidirectional), and a second marine seismic vibrator (1B) including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system (3, 4) operable to control the dipole source such that the first marine seismic vibrator is operating substantially 180 degrees out of phase (opposite polarity) with the second marine seismic vibrator (see paragraph 0066).


Sollner teaches (see Fig. 11 and paragraph 0037) an embodiment where dipole sources are secured to one another by “rods, bars, beams and the like”.  
Therefore, in view of Sollner, it would have been obvious to one of ordinary skill in the art to have modified Hideki or Brown et al by using a securing structure such as a rod to secure the first and second marine seismic vibrators.
	Per claims 3 and 4, see Hideki, paragraph 0014 or Brown et al, paragraph 0008
Per claim 8, see Hideki, Fig. 3.

Response to Arguments
6.	Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 
	Specifically, applicant argues that the prior art of record does not disclose “a rod extending between the first marine seismic vibrator and the second marine seismic vibrator, wherein the rod secures the first marine seismic vibrator to the second marine seismic vibrator”.  Examiner does not agree since paragraph 0037 of Sollner, while discussing Fig. 11, teaches stacked dipole-type sources secured to one another by “rods, bars, beams and the like”.  Taken in view of the secondary references to Duren et al, Hideki and Brown, it is clear that the above noted modified structure of Sollner would include a “rod” that may secure the two marine seismic vibrators.
	The arguments over Brown et al and Hideki are moot in view of the new 35 USC 103 rejections.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




ijl